Lewis, J.,
dissenting. I am unable to concur in the judgment rendered, because, in my opinion, the devise to Eliza M. D. Crumpler in the will of her mother did not convey any estate which could possibly be made the subject of levy and sale. The qualifying words, “ so long as she shall desire to remain satisfied upon it,” are words of limitation, defining the duration of the estate, and are clearly to be distinguished from words creating a condition, which, if void, would render the estate absolute. 2 Bl. Com. 155-6. We are led, then, to a choice between two conclusions, either one of which is fatal to the contentions of the defendants in error. Eliza M. D. Crumpler took an estate under the will subject to be terminated at her own pleasure; or else, owing to the vagueness of the language employed in the will, she took no estate at all. The length of time during which she had “remained satisfied” upon the land c,an have no effect upon the nature of the estate which she took. No statute of limitations is invoked, and none is applicable. Nor does the question of fraud upon the creditors occupy any proper place in the determination of the case. The will under which their debtor took the land in dispute was duly probated, and her estate in the property was a matter of public record. If the defendants in error loaned *575money upon insufficient security, they did so with their eyes open, ¿rad they can not invoke the aid of the courts to protect them against their own palpable want of foresight.
As a matter of construction, I confess my inability to follow the reasoning of the majority opinion, by which it is sought to show that the testatrix intended to allow her daughter a reasonable time within which to make her election whether or not she would -take an estate in fee simple. In my opinion, everything in the portion of the will under consideration tends strongly to negative the idea that the testatrix desired her daughter in any event to take the fee. Indeed, I am inclined to the view that she went so far, in her efforts to prevent the devisee from taking a fee-simple estate, as to keep her from taking any estate at all. The provision that “ when she becomes dissatisfied with same, then it shall revert,” etc., seems to me to be wholly inconsistent with the idea that she intended, under any circumstances, to devise the fee. That the testatrix ought to have expressed the intention indicated in the opinion of the majority of the court may or may not be true, according to the individual view that we may take of the matter; that she did do so, I can find no warrant for holding.